J. Irwin Shapiro, J.
Motion for an order to examine the defendant, the City of New York, before trial and for a discovery and inspection of certain documents.
The complaint alleges inter alia that two certain police officers while “ engaged and on duty as police officers of the defendant, *534City of New York * * * one or both of the said police officers wilfully and maliciously and without any just cause, provocation or consent of plaintiff, assaulted and beat plaintiff violently * * * inflicting upon plaintiff serious personal-injuries ” and that “ said assaults were brought on by defendant’s employees while in the active discharge of their official duties for defendant and while on defendant’s business.” Thus the basis of the recovery here sought is an assault upon the plaintiff. The complaint is not predicated on any theory that the city was negligent in the original hiring of the two police officers or in their subsequent continuance as such. Under such circumstances 1 ‘ the personal records and history of the police officers involved in said arrest and assault ’ ’ are neither germane nor relevant to plaintiff’s cause of action. Item 1 of the examination sought is, therefore, allowed with the exception of the above-quoted phraseology.
For the same reason the request for the production of “ the personal records of the Police Officers * * * from the date of their admission to the Police Department to the date of the arrest ” is likewise denied, but the balance of item 2 is allowed even though it requires defendant to produce ‘ ‘ the police blotter records made in the course of the arrest ” and “ the notebooks of both police officers with their notes concerning this arrest. ’ ’ The police blotter is, and the police notebooks are in the nature of, a public record and no reason occurs to the court as to why the city should not make them available for assistance in the conduct of the examination before trial and for the limitation of the issues to be litigated herein.
Motion granted as indicated. Settle order.